FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

DANIEL MCCLUNG; ANDREA                     
MCCLUNG, individually and as a
marital community,
             Plaintiffs-Appellants,
                                                   No. 07-35231
              and
TAPPS BREWING, INC., a                             D.C. No.
                                                CV-06-05006-RBL
Washington corporation,
                          Plaintiff,               OPINION
                v.
CITY OF SUMNER,
              Defendant-Appellee.
                                           
        Appeal from the United States District Court
          for the Western District of Washington
        Ronald B. Leighton, District Judge, Presiding

                    Argued and Submitted
              July 11, 2008—Seattle, Washington

                    Filed September 25, 2008

      Before: Richard R. Clifton and N. Randy Smith,
  Circuit Judges, and J. Michael Seabright,* District Judge.

                   Opinion by Judge Seabright




   *The Honorable J. Michael Seabright, United States District Judge for
the District of Hawaii, sitting by designation.

                                13741
13744          TAPPS BREWING v. CITY OF SUMNER


                         COUNSEL

William C. Severson, William C. Severson PLLC, Seattle,
Washington, for the plaintiffs-appellants.

Michael C. Walter, Keating, Bucklin & McCormack, Inc.,
Seattle, Washington, for the defendant-appellee.


                         OPINION

SEABRIGHT, District Judge:

   In 1995, Daniel and Andrea McClung (the “McClungs”)
sought to develop property they owned in the City of Sumner
(the “City”), and learned that their underground storm drain
pipe did not meet the City’s requirement for new develop-
ments to include pipes at least 12 inches in diameter. The
McClungs assert that the City’s subsequent request that they
install a 24-inch pipe in exchange for the City approving their
permit application and waiving certain permit and facilities
fees effected an illegal taking of their property. This case
presents an issue of first impression in this Circuit — whether
a legislative, generally applicable development condition that
does not require the owner to relinquish rights in the real
property, as opposed to an adjudicative land-use exaction,
should be reviewed pursuant to the ad hoc standards of Penn
Central Transportation Co. v. City of New York, 438 U.S. 104
(1978), or the nexus and proportionality standards of Nollan
               TAPPS BREWING v. CITY OF SUMNER             13745
v. California Coastal Commission, 483 U.S. 825 (1987), and
Dolan v. City of Tigard, 512 U.S. 374 (1994). We affirm,
holding that the Penn Central analysis applies to the 12-inch
pipe requirement. As for the installation of the 24-inch pipe,
we conclude that the McClungs voluntarily contracted with
the City to install the 24-inch pipe and thus the installation of
that pipe was not a “taking” by the City.

                               I.

   Between 1990 and 1992, the City experienced considerable
flooding. To address this problem, the City took several steps,
including adopting Ordinance 1603 which requires most new
developments to include storm pipes with a minimum 12-inch
diameter, outlining plans for the City to replace certain storm
pipes with 18-, 21-, and 24-inch pipe, and constructing a
storm drainage trunk line paid for in part through raising the
stormwater general facility charge (“GFC”) imposed on prop-
erty owners.

   Between 1983 and 1993, the McClungs purchased four
adjoining residential properties in the City, and in May 1994,
approached the City about converting one property into a
Subway sandwich shop and paving an alley for use as a park-
ing lot. The City had previously vacated this alley in
exchange for certain conditions, including receiving an ease-
ment for public utilities and services that ran under the alley.
During the course of discussions regarding the steps the
McClungs would need to take to comply with the City’s flood
requirements, the parties learned that the storm pipe under the
property was 12-inch pipe for four feet, then changed to 6-
inch pipe for the remaining 350 feet. Because this pipe did not
comply with Ordinance 1603 and did not meet the City plans
for replacing certain pipes with 24-inch pipe, the City Engi-
neer, via letter, offered to waive certain fees in exchange for
the McClungs installing a 24-inch instead of 12-inch pipe:

    To correct existing deficiencies, meet the needs of
    your development and satisfy the future require-
13746          TAPPS BREWING v. CITY OF SUMNER
    ments as outlined in the Storm Water Comprehen-
    sive Plan, a 24-inch diameter storm drain is to be
    installed as a condition of development.

    ...

    As a developer, you are required to install a 12-inch
    storm drain as a minimum. My estimate shows the
    cost difference between a 12-inch and a 24-inch
    diameter pipe ranges from $7,200 to $7,500. To off-
    set the cost of the oversizing to meet the City’s Com-
    prehensive Plan requirements, the City will waive
    the storm drainage General Facilities Charge, permit
    fees, plan review and inspection charges of the storm
    drainage systems for both the development and the
    Subway Shop. . . . If you find this acceptable, please
    proceed with the revisions to the Plans.

The McClungs revised their development plan to include a
24-inch pipe, which was approved on April 25, 1996. A 24-
inch pipe was subsequently installed on the property.

   Despite voicing no objection to the 24-inch pipe installation
requirement and receiving the benefit of certain fees being
waived, on April 27, 1998, the McClungs filed a complaint in
Washington state court asserting violations of Washington
state law. After several years of protracted state court litiga-
tion (including a summary judgment motion, an appeal, a
trial, and further appeals), the Washington appeals court
found that the McClungs should be permitted to amend their
complaint to allege explicitly a violation of their Fifth
Amendment rights and remanded the action to the trial court.
Tapps Brewing, Inc. v. McClung, 2005 WL 151932, at *8
(Wash. App. Jan. 25, 2005).

   The McClungs subsequently amended their complaint to
allege that the City’s requirement that they upgrade the storm
drain was a taking in violation of the Fifth Amendment. In
                  TAPPS BREWING v. CITY OF SUMNER                   13747
response, the City removed the action to the United States
District Court for the Western District of Washington.

   On cross-motions, the McClungs sought summary judg-
ment on their federal takings claim, and the City sought sum-
mary judgment on all remaining claims.1 See Tapps Brewing,
Inc. v. City of Sumner, 482 F. Supp. 2d 1218, 1224-25 (W.D.
Wash. 2007). For the McClungs’ takings claim, the court sep-
arately analyzed Ordinance 1603’s requirement that all new
developments include 12-inch storm pipe and the City’s
request that the McClungs install a 24-inch storm pipe.
Applying the ad hoc analysis of Penn Central, the court deter-
mined that the 12-inch storm pipe requirement was not an
unconstitutional taking. Id. at 1228-31. Regarding the 12-inch
to 24-inch request, the court found that the McClungs had
contracted to install the 24-inch pipe in exchange for a waiver
of the GFC and various fees. Id. at 1231. The McClungs’
appeal followed.

                                    II.

   The district court’s grant of summary judgment in favor of
the City is reviewed de novo, under the same standards
applied by the district court. Northrop Grumman Corp. v.
Factory Mut. Ins. Co., 538 F.3d 1090, 1094 (9th Cir. 2008).
“We must determine whether, viewing the evidence in the
light most favorable to the nonmoving party, any genuine
issues of material fact exist, and whether the district court cor-
rectly applied the relevant substantive law.” Fazio v. City &
County of S.F., 125 F.3d 1328, 1331 (9th Cir. 1997).
  1
    The district court granted the City’s motion on the McClungs’ state law
claims. See Tapps Brewing, Inc. v. City of Sumner, 482 F. Supp. 2d 1218,
1231-33 (W.D. Wash. 2007). The McClungs do not appeal this determina-
tion.
13748            TAPPS BREWING v. CITY OF SUMNER
                                   III.

                                   A.

   Before turning to the merits of this appeal, we address
briefly the issue of ripeness, “lest we overstep our jurisdiction.”2
Wash. Legal Found. v. Legal Found. of Wash., 271 F.3d 835,
871 (9th Cir. 2001) (en banc).

   Ripeness “is drawn both from Article III limitations on
judicial power and from prudential reasons for refusing to
exercise jurisdiction.” Reno v. Catholic Soc. Servs., Inc., 509
U.S. 43, 57 n.18 (1993); Portman v. County of Santa Clara,
995 F.2d 898, 902 (9th Cir. 1993) (“The ripeness inquiry con-
tains both a constitutional and a prudential component.”).
While Article III ripeness is jurisdictional, “[p]rudential con-
siderations of ripeness are discretionary. . . .” Thomas v.
Anchorage Equal Rights Comm’n, 220 F.3d 1134, 1142 (9th
Cir. 2000) (en banc).

   [1] Although the Supreme Court has described takings
claim ripeness as addressing prudential rather than Article III
considerations, see Suitum v. Tahoe Regional Planning
Agency, 520 U.S. 725, 733-34 (1997) (describing the ripeness
standard of Williamson County Regional Planning Commis-
sion v. Hamilton Bank of Johnson, 473 U.S. 172 (1985), as a
“prudential hurdle” to a regulatory takings claim), our Circuit
has analyzed takings claim ripeness as raising both prudential
and Article III considerations. Compare Beverly Blvd. LLC v.
City of West Hollywood, 238 Fed. Appx. 210, 212 (9th Cir.
2007) (“We need not resolve whether this claim is ripe under
the standards articulated in Williamson . . . and . . . assume
without deciding that the takings claims are ripe in order to
  2
   The district court found the McClungs’ claim ripe for review. See
Tapps Brewing, Inc., 482 F. Supp. 2d at 1227-28. On appeal, the City orig-
inally argued that the McClungs’ takings claim was not ripe, but then at
the hearing agreed with the McClungs that the claim was indeed ripe.
               TAPPS BREWING v. CITY OF SUMNER            13749
reject them on the merits.”); and Weinberg v. Whatcom
County, 241 F.3d 746, 752 n.4 (9th Cir. 2001) (“We assume
without deciding that the Federal takings claim is ripe.”); with
West Linn Corporate Bank L.L.C. v. City of West Linn, 534
F.3d 1091, 1099 (9th Cir. 2008) (describing ripeness as “ ‘de-
terminative of jurisdiction’ ” (quoting S. Pac. Transp. Co. v.
City of L.A., 922 F.2d 498, 502 (9th Cir. 1990))); Vacation
Village, Inc. v. Clark County, 497 F.3d 902, 912 (9th Cir.
2007) (same); and Hacienda Valley Mobile Estates v. City of
Morgan Hill, 353 F.3d 651, 661 (9th Cir. 2003) (affirming
district court’s determination of lack of subject matter juris-
diction based on a Williamson analysis).

   [2] We need not determine the exact contours of when tak-
ings claim ripeness is merely prudential and not jurisdictional.
In this case, we easily conclude that the facts presented raise
only prudential concerns. The McClungs installed the storm
pipe over ten years ago, resulting in a clearly defined and con-
crete dispute. See Thomas, 220 F.3d at 1139 (stating that Arti-
cle III ripeness requires the court to analyze whether the
“alleged injury is too ‘imaginary’ or ‘speculative’ to support
jurisdiction”). Because this case raises only prudential ripe-
ness concerns, we have discretion to assume ripeness is met
and proceed with the merits of the McClungs’ takings claim.
Accordingly, we do not resolve whether this claim is ripe
under the standards articulated in Williamson, and instead
assume without deciding that the takings claim is ripe in order
to address the merits of the appeal.

                              B.

   At issue are two different upgrades — Ordinance 1603
requiring that all new developments include a minimum of
12-inch storm pipe, and the request that the McClungs install
a 24-inch pipe. We analyze these two upgrades separately,
and hold that the district court properly found that the Penn
Central analysis applies to the 6- to 12- inch requirement, and
that the McClungs contracted to install a 24-inch pipe.
13750          TAPPS BREWING v. CITY OF SUMNER
                               1.

   [3] The Ninth Circuit has yet to address whether a legisla-
tive, generally applicable development condition that does not
require the owner to relinquish rights in the real property, as
opposed to an adjudicative land-use exaction, should be
addressed under the Penn Central or Nollan/Dolan frame-
work. Other courts addressing this general issue have come to
different conclusions. Compare Clajon Prod. Corp. v. Petera,
70 F.3d 1566, 1579 (10th Cir. 1995) (finding that “[g]iven the
important distinctions between general police power regula-
tions and development exactions, and the resemblance of
development exactions to physical takings cases, we believe
that the ‘essential nexus’ and ‘rough proportionality’ tests are
properly limited to the context of development exactions”);
City of Olympia v. Drebick, 126 P.3d 802, 807-08 (Wash.
2006) (rejecting the view “that local governments must base
GMA impact fees on individualized assessments of the direct
impacts each new development will have on each improve-
ment planned in a service area”); San Remo Hotel L.P. v. City
& County of S.F., 41 P.3d 87, 104-05 (Cal. 2002) (distin-
guishing between a fee condition applied to a single property
that would be subject to Nollan/Dolan review, and a generally
applicable development fee); Home Builders Ass’n of Cent.
Ariz. v. City of Scottsdale, 930 P.2d 993, 1000 (Ariz. 1997)
(finding that Dolan does not apply to a generally applicable
legislative decision); and McCarthy v. City of Leawood, 894
P.2d 836, 845 (Kan. 1995) (concluding that nothing in Dolan
supports its application to impact fees); with Town of Flower
Mound v. Stafford Estates Ltd., 135 S.W.3d 620, 636 (Tex.
2004) (finding that the Nollan/Dolan analysis is not limited to
dedications of land); and Home Builders Ass’n v. City of
Beavercreek, 729 N.E.2d 349, 356 (Ohio 2000) (applying
Nollan/Dolan in “evaluating the constitutionality of an impact
fee ordinance”).

   After reviewing the cases establishing these tests and the
principles underlying them, we conclude that Penn Central
applies to Ordinance 1603.
               TAPPS BREWING v. CITY OF SUMNER             13751
   A plaintiff seeking to challenge a government action as an
uncompensated taking of private property may proceed under
one of four theories: by alleging (1) a physical invasion of
property, (2) that a regulation completely deprives a plaintiff
of all economically beneficial use of property, (3) a general
regulatory takings challenge pursuant to Penn Central, or (4)
a land-use exaction violating the standards set forth in Nollan
and Dolan. Lingle v. Chevron U.S.A. Inc., 544 U.S. 528, 548
(2005). At issue here is application of the latter two doctrines.

   [4] In Penn Central, the New York City Landmarks Preser-
vation Commission refused to approve plans to construct an
office building over Grand Central Terminal due to its “land-
mark” status under the Landmarks Preservation Law. Penn
Central, 438 U.S. at 116-17. Penn Central recognized that
“[a] ‘taking’ may more readily be found when the interference
with property can be characterized as a physical invasion by
government, than when interference arises from some public
program adjusting the benefits and burdens of economic life
to promote the common good.” Id. at 124 (citation omitted);
see also Tahoe-Sierra Pres. Council, Inc. v. Tahoe Reg’l
Planning Agency, 535 U.S. 302, 322-23 (2002) (distinguish-
ing cases involving physical possession of property versus
regulations that do not cause a categorical taking). Penn Cen-
tral acknowledged that it was “unable to develop any ‘set for-
mula’ ” for evaluating these types of claims, but identified
relevant factors, such as the economic impact of the regula-
tion on the claimant, the extent to which the regulation has
interfered with distinct investment-backed expectations, and
the character of the governmental action. Penn Central, 438
U.S. at 124; see also Lingle, 544 U.S. at 538-39 (discussing
Penn Central).

   In comparison to Penn Central, “[b]oth Nollan and Dolan
involved Fifth Amendment takings challenges to adjudicative
land-use exactions — specifically, government demands that
a landowner dedicate an easement allowing public access to
her property as a condition of obtaining a development per-
13752          TAPPS BREWING v. CITY OF SUMNER
mit.” Lingle, 544 U.S. at 546. In Nollan, the California
Coastal Commission conditioned the grant of Nollan’s
development/rebuilding permit of his beachside home on Nol-
lan’s dedication of an easement on the property to the public.
Nollan, 483 U.S. at 828. In Dolan, the Oregon Land Use
Board of Appeals conditioned the grant of Dolan’s permit to
expand a store and parking lot on Dolan’s dedication of a por-
tion of the relevant property as a “greenway” and bicycle/
pedestrian pathway. Dolan, 512 U.S. at 379-80. The Supreme
Court recently described the holdings of these cases as fol-
lows:

       In each case, the Court began with the premise
    that, had the government simply appropriated the
    easement in question, this would have been a per se
    physical taking. [Dolan, 512 U.S. at 384; Nollan,
    483 U.S. at 831-32]. The question was whether the
    government could, without paying the compensation
    that would otherwise be required upon effecting such
    a taking, demand the easement as a condition for
    granting a development permit the government was
    entitled to deny. The Court in Nollan answered in the
    affirmative, provided that the exaction would sub-
    stantially advance the same government interest that
    would furnish a valid ground for denial of the per-
    mit. [Nollan, 483 U.S. at 834-37.] The Court further
    refined this requirement in Dolan, holding that an
    adjudicative exaction requiring dedication of private
    property must also be “ ‘rough[ly] proportiona[l]’
    . . . both in nature and extent to the impact of the
    proposed development.” [Dolan, 512 U.S. at 391.]

Lingle, 544 U.S. at 546-47. In Nollan, the Court stuck down
the condition as an unconstitutional taking because there was
no logical connection (i.e., no “essential nexus”) between the
adverse impacts of the development and the required ease-
ment. Nollan, 483 U.S. at 837. In Dolan, the Court found the
exactions unconstitutional because the City failed to show that
               TAPPS BREWING v. CITY OF SUMNER           13753
the conditions were roughly proportional to the negative
impacts caused by the development. Dolan, 512 U.S. at 394-
95.

   The facts of Nollan and Dolan — involving adjudicative,
individual determinations conditioning permit approval on the
grant of property rights to the public — distinguish them from
the line of cases upholding general land use regulations.
Dolan, 512 U.S. at 384-85. Unlike the facts of Dolan, cases
questioning land use regulations “involve[ ] essentially legis-
lative determinations classifying entire areas of the city” and
placing limitations on the use owners may make of their prop-
erty. Id. at 385. In comparison to legislative land determina-
tions, the Nollan/Dolan framework applies to adjudicative
land-use exactions where the “government demands that a
landowner dedicate an easement allowing public access to her
property as a condition of obtaining a development permit.”
Lingle, 544 U.S. at 546. Indeed, the Supreme Court has recog-
nized that it has “not extended the rough-proportionality test
of Dolan beyond the special context of exactions — land-use
decisions conditioning approval of development on the dedi-
cation of property to public use.” City of Monterey v. Del
Monte Dunes at Monterey, Ltd., 526 U.S. 687, 702 (1999)
(emphasis added); see also Tahoe-Sierra Pres. Council, Inc.
v. Tahoe Reg’l Planning Agency, 216 F.3d 764, 772 n.11 (9th
Cir. 2000), aff’d 535 U.S. 302 (2002) (noting that the Nollan/
Dolan framework applies to “land-use decisions conditioning
approval of development on the dedication of property to pub-
lic use” and is “inapposite to regulatory takings cases outside
[this] context”).

   [5] Applying the general principles underlying the Nollan/
Dolan and Penn Central cases, we hold that Ordinance 1603’s
requirement that new developments include at least 12-inch
storm pipes is subject to review under the Penn Central analy-
sis.

   [6] Similar to Penn Central, which addressed whether
restrictions imposed by law on the plaintiff’s development of
13754          TAPPS BREWING v. CITY OF SUMNER
a landmark building effected a taking, see Penn Central, 438
U.S. at 122, at issue here is whether Ordinance 1603 — which
applies to all new developments — effected a taking by
requiring the McClungs to install a 12-inch pipe. Ordinance
1603 is akin to the “classic example” recognized by Penn
Central of zoning laws that generally “do not affect existing
uses of real property” but rather affect proposed development,
and are upheld where the “ ‘health, safety, morals, or general
welfare’ would be promoted by prohibiting particular contem-
plated uses of land.” Id. at 125 (quoting Nectow v. Cam-
bridge, 277 U.S. 183, 188 (1928)). That Ordinance 1603
required the McClungs to take the affirmative step of install-
ing a new pipe, as opposed to prohibiting development gener-
ally, does not change the analysis. Indeed, Ordinance 1603 is
less intrusive than such zoning laws because the McClungs
were able to build their Subway sandwich shop after installa-
tion of the legislatively-mandated pipe.

   Unlike Nollan and Dolan, the facts of this case involve nei-
ther an individual, adjudicative decision, nor the requirement
that the McClungs relinquish rights in their real property.
Ordinance 1603 was the source of the 12-inch storm pipe
requirement, not an adjudicative determination applicable
solely to the McClungs. Further, the City already had an ease-
ment for the storm pipe such that the McClungs gave up no
rights to their real property. To extend the Nollan/Dolan anal-
ysis here would subject any regulation governing develop-
ment to higher scrutiny and raise the concern of judicial
interference with the exercise of local government police
powers. As noted by San Remo Hotel, 41 P.3d at 105, any
concerns of improper legislative development fees are better
kept in check by “ordinary restraints of the democratic politi-
cal process.”

  The McClungs make several arguments against application
of the Penn Central standard, none of which is compelling.
First, relying on Brown v. Legal Foundation of Washington,
538 U.S. 216 (2003), the McClungs argue that the require-
                 TAPPS BREWING v. CITY OF SUMNER                   13755
ment that they install a new pipe acted as a monetary exaction
and resulted in a per se physical taking of their money, to
which Penn Central does not apply. Brown did not address
monetary exactions, and in any event, did not apply the
Nollan/Dolan analysis to the facts presented. Rather, Brown
addressed the narrow issue of whether a transfer of interest
accrued on an IOLTA account to the Legal Foundation of
Washington was an uncompensated taking, and found that it
should be analyzed under a per se approach as opposed to the
Penn Central analysis. Brown, 538 U.S. at 235.

   [7] We further reject the McClungs’ characterization of
Ordinance 1603 as creating a monetary exaction — it does not
require the payment of money in exchange for permit
approval. Rather, it provides an across-the-board requirement
for all new developments. Even if the upgrade could be
viewed as a monetary exaction for the cost of upgrading the
storm pipe, however, Nollan/Dolan still would not apply. A
monetary exaction differs from a land exaction — “[u]nlike
real or personal property, money is fungible.” United States
v. Sperry Corp., 493 U.S. 52, 62 n.9 (1989); see also San
Remo Hotel, L.P. v. S.F. City & County, 364 F.3d 1088, 1097-
98 (9th Cir. 2004), aff’d 545 U.S. 323 (2005) (stating that the
state court’s analysis of the state issues “was thus equivalent
to the approach taken in this circuit, which has also rejected
the applicability of Nollan/Dolan to monetary exactions such
as the ones at issue here”); Garneau v. City of Seattle, 147
F.3d 802, 808 (9th Cir. 1998) (upholding a city ordinance that
required landlords to pay a $1,000 per tenant relocation assis-
tance fee to low income tenants displaced by the change of
use or substantial rehabilitation of a property);3 Commercial
  3
    The main opinion of Garneau v. City of Seattle, 147 F.3d 802 (9th Cir.
1998), written by Judge Brunetti, found that the Nollan/Dolan analysis did
not apply to this permit condition. Id. at 808. However, in concurring
opinions, Judge O’Scannlain stated that Nollan/Dolan should apply, id. at
814, while District Judge Williams found that the permit condition should
be analyzed under the Due Process Clause instead of the Fifth Amend-
ment. Id. at 818. In the end, two of the three Garneau judges agreed that
Nollan/Dolan did not apply to the permit requirement.
13756            TAPPS BREWING v. CITY OF SUMNER
Builders of N. Cal. v. Sacramento, 941 F.2d 872, 873-75 (9th
Cir. 1991) (rejecting application of Nollan to ordinance that
conditioned the issuance of nonresidential building permits on
the payment of a fee used to assist in financing low-income
housing).

   Next, the McClungs attempt to recast the facts as involving
an individualized, discretionary exaction as opposed to a gen-
eral requirement imposed through legislation. The McClungs
make this argument in recognition of the fact that at least
some courts have drawn a distinction between adjudicatory
exactions and legislative fees, which have less chance of
abuse due to their general application. See San Remo Hotel,
41 P.3d at 104 (distinguishing between a fee condition applied
to single property that would be subject to Nollan/Dolan
review and a generally applicable development fee). The facts
do not support the McClungs falling within the former cate-
gory. All new developments must have at least 12-inch storm
pipe; there is no evidence on the record that the McClungs
were singled out.4

   [8] In sum, we affirm the district court’s determination that
the Penn Central analysis applies to the requirement that the
McClungs install a 12-inch storm pipe.5
   4
     The McClungs also argue that Ordinance 1603 does not require a
developer to replace non-conforming storm pipe, and even if it did, the
requirement is invalid under Revised Code of Washington (“RCW”)
82.02.020, which prohibits the City from imposing fees on developments.
The district court previously found that Ordinance 1603 “established
twelve inches as the minimum pipe size requirement for any new develop-
ment in the City of Sumner.” Tapps, 482 F. Supp. 2d at 1228 n.7. The dis-
trict court also addressed, and granted summary judgment on, the
McClungs’ state law claim for violation of RCW 82.02.020. Id. at 1233.
The McClungs did not appeal the district court’s grant of summary judg-
ment on the state law claims and did not raise either of these arguments
in their Opening Brief. The McClungs are therefore precluded from mak-
ing this argument.
   5
     Because the McClungs’ appeal is premised on the contention that
Nollan/Dolan review should apply here — and they have not argued that
the City was not entitled to summary judgment if Penn Central applied —
our conclusion that Penn Central provides the proper standard resolves the
McClungs’ challenge to the City’s 12-inch pipe requirement.
               TAPPS BREWING v. CITY OF SUMNER            13757
                               2.

   In comparison to the 12-inch requirement, the request that
the McClungs install a 24-inch pipe was not based on any
general regulation applicable to the McClungs, but rather an
individualized request. We need not decide whether this fac-
tual difference affects whether the Nollan/Dolan or Penn Cen-
tral analysis applies, however, because we hold that the
McClungs impliedly contracted to install a 24-inch pipe. See
Hewitt v. Joyner, 940 F.2d 1561, 1565 (9th Cir. 1991) (“It is
well-established that this court should avoid adjudication of
federal constitutional claims when alternative state grounds
are available.”).

   [9] Under Washington law, “[b]efore a court can find the
existence of an implied contract in fact, there must be an
offer; there must be an acceptance; the acceptance must be in
the terms of the offer; it must be communicated to the offeror;
there must be a mutual intention to contract; [and] there must
be a meeting of the minds of the parties.” Milone & Tucci,
Inc. v. Bona Fide Builders, Inc., 301 P.2d 759, 762 (Wash.
1956) (internal citation omitted). “[U]nder a unilateral con-
tract, an offer cannot be accepted by promising to perform;
rather, the offeree must accept, if at all, by performance, and
the contract then becomes executed.” Multicare Med. Ctr. v.
Dep’t of Social & Health Servs., 790 P.2d 124, 131 (Wash.
1990). The City has the burden to “prove each essential fact
[of a contract], including the existence of a mutual intention.”
Cahn v. Foster & Marshall, Inc., 658 P.2d 42, 43 (Wash.
App. 1983); see also Bogle & Gates, P.L.L.C. v. Zapel, 90
P.3d 703, 705 (Wash. App. 2004).

   [10] In its December 27, 1995 letter, the City offered to
waive certain permit fees in exchange for the McClungs’
installation of a 24-inch storm pipe:

    As a developer, you are required to install a 12-inch
    storm drain as a minimum. My estimate shows the
13758          TAPPS BREWING v. CITY OF SUMNER
    cost difference between a 12-inch and a 24-inch
    diameter pipe ranges from $7,200 to $7,500. To off-
    set the cost of the oversizing to meet the City’s Com-
    prehensive Plan requirements, the City will waive
    the storm drainage General Facilities Charge, permit
    fees, plan review and inspection charges of the storm
    drainage systems for both the development and the
    Subway Shop. . . . If you find this acceptable, please
    proceed with the revisions to the Plans.

(emphasis added). This letter provides the McClungs the
choice of either agreeing to install a 12-inch pipe and pay the
usual fees, or install a 24-inch pipe and receive the fee waiver.
The McClungs accepted the latter option by revising their
development plans and installing a 24-inch pipe. Thus, the
McClungs impliedly contracted to install the 24-inch pipe.

   [11] None of the McClungs’ arguments against the exis-
tence of a contract has merit. First, the McClungs argue that
installing the 24-inch pipe was a mandatory requirement. The
plain language of the December 27, 1995 letter clearly shows
otherwise. Second, the McClungs claim that they did not
understand the letter as an offer. Their subjective intent, how-
ever, is irrelevant where their objective actions indicate
acceptance of the offer. See City of Everett v. Sumstad’s
Estate, 631 P.2d 366, 367 (Wash. 1981) (stating that Wash-
ington follows the “objective manifestation theory of con-
tracts”). Third, the McClungs argue that for there to be an
implied contract, it would have to cover the entire upgrade
from 6-inch to 24-inch pipe because the 6-inch to 12-inch
requirement was illegal and/or contrary to Nollan/Dolan. As
discussed above, Nollan/Dolan does not apply, and the district
court rejected their state law claims. Finally, the McClungs
argue that the City misrepresented its authority and the
McClungs acted under compulsion. There is absolutely no
legal or factual support for these arguments, and we reject this
claim out of hand. Because the McClungs were not compelled
               TAPPS BREWING v. CITY OF SUMNER           13759
to install a 24-inch pipe, but voluntarily contracted with the
City to do so, there was simply no “taking” by the City.

                             IV.

   We hold that the district court properly determined that the
Penn Central standard applies to the City’s requirement that
the McClungs install a storm pipe at least 12 inches in diame-
ter, and that the McClungs impliedly contracted to install a
24-inch pipe.

  AFFIRMED.